DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
This Office Action is responsive to a preliminary amendment filed on 01/06/2021. By way of this Preliminary Amendment, claim 1 has been canceled. New claims 2-10 have been added. No claims have been amended. Applicant submits that support for the new claims may be found, for example, at least at FIGS. 1-2B, 17, and 19; and at the following paragraphs of the specification as filed: p.8, para. [0050]; pgs. 8 and 9, paras. [0052] and [0053]; pgs. 11 and 12, paras. [0064]-[0066]; pgs. 12 and 13, paras. [0070] and [0071]; p.13, paras. [0074] and [0075]; p.14, para. [0078]; p. 24, para. [0119]; and p.33, paras. [0131]- [0133]. Applicant has also amended para. [0001] of the specification to include the patent no. of the patent that issued from U.S. 15/943,256. Applicant further submits no new matter has been added. 
The Examiner contacted the applicants representative in view of the 112(d) discussion detailed below. The applicant’s representative was unreachable. An Office Action on the merits follows here below. 
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/943,256, filed 03/31/17, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application has been examined as a continuation.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/24/2020 and 11/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 as presented: 7. The video surveillance system as claimed in claim 7 wherein a third of the displayed filter options corresponds to setting a classification type.
A claim cannot depend from itself. Therefore, claim 7 will not be examined on the merits. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 2, 3, 4, 5, 8, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Seow et al. (US 20140003720 A1).

Regarding Claim 2: Seow discloses a video surveillance system (Refer to para [007 and 008]; “One embodiment provides a method for analyzing a scene observed by a video camera. The method includes receiving kinematic and feature data for an object in the scene and determining, via one or more processors, a position-feature vector from the received data, the position-feature vector representing a location and one or more feature values at the location. The method further includes retrieving a feature map corresponding to the position-feature vector, wherein the feature map includes one or more position-feature clusters. In addition, the method includes determining a rareness value for the object based at least on the position feature vector and the feature map, and reporting the object as anomalous if the rareness value meets given criteria. Other embodiments include a computer-readable medium that includes instructions that enable a processing unit to implement one or more embodiments of the disclosed method as well as a system configured to implement one or more embodiments of the disclosed method.”) comprising: a storage device storing (Refer to para [018]; “One embodiment of the invention is implemented as a program product for use with a computer system. The program(s) of the program product defines functions of the embodiments (including the methods described herein) and can be contained on a variety of computer-readable storage media.”) during operation of the video surveillance system (Refer to para [021]; “Network 110 receives video data (e.g., video stream(s), video images, or the like) from the video input source 105. The video input source 105 may be a video camera, a VCR, DVR, DVD, computer, web-cam device, or the like. For example, the video input source 105 may be a stationary video camera aimed at a certain area (e.g., a subway station, a parking lot, a building entry/exit, etc.), which records the events taking place therein.”) a plurality of video recordings (Refer to para [025]; “For example, the computer vision engine 135 and machine-learning engine 140 may be installed on a server system and configured to process video from multiple input sources (i.e., from multiple cameras). In such a case, a client application 250 running on another computer system may request (or receive) the results of over network 110.”) a client device communicatively coupled to the storage device, the client device including at least one input device (Refer to para [020]; “the behavior-recognition system 100 includes a video input source 105, a network 110, a computer system 115, and input and output devices 118 (e.g., a monitor, a keyboard, a mouse, a printer, and the like). The network 110 may transmit video data recorded by the video input 105 to the computer system 115. Illustratively, the computer system 115 includes a CPU 120, storage 125 (e.g., a disk drive, optical disk drive, floppy disk drive, and the like), and a memory 130 which includes both a computer vision engine 135 and a machine-learning engine 140. As described in greater detail below, the computer vision engine 135 and the machine-learning engine 140 may provide software applications configured to analyze a sequence of video frames provided by the video input 105.”) and a user interface responsive to the at least one input device (Refer to para [032]; “allowing the user to interact with the video surveillance system 100 using a graphical user interface.”) the user interface configured to: generate a plurality of displayed filter options operable to accept user input, each of the displayed filter options in respect of a different search criteria (Refer to para [023 and 037; “For example, the micro-features associated with observations of many different vehicles may be similar enough to map to the same cluster (or group of clusters). At the same time, observations of many different people may map to a different cluster (or group of clusters) than the vehicles cluster. Thus, each distinct cluster in the art network generally represents a distinct type of object acting within the scene. And as new objects enter the scene, new object types may emerge in the ART network.”) in relation to unusual motion detection (At para [023]; “Over time, the machine learning engine 140 learns expected patterns of behavior for objects that map to a given cluster. Thus, over time, the machine learning engine learns from these observed patterns to identify normal and/or abnormal events. That is, rather than having patterns, objects, object types, or activities defined in advance, the machine learning engine 140 builds its own model of what different object types have been observed (e.g., based on clusters of kinematic and or appearance features) as well as a model of expected behavior for a given object type.”) and cause the plurality of video recordings to be searched so that at least one portion of one of the video recordings is identified as an at least one unusual motion search result for the user input (Refer to para [022, 028 and 034]; “the computer vision engine 135 may be configured to analyze this raw information to identify active objects in the video stream, identify a variety of appearance and kinematic features used by a machine learning engine 140 to derive object classifications, derive a variety of metadata regarding the actions and interactions of such objects, and supply this information to the machine-learning engine 140. And in turn, the machine-learning engine 140 may be configured to evaluate, observe, learn and remember details regarding events (and types of events) that transpire within the scene over time. the perceptual memory 230, the episodic memory 235, and the long-term memory 225 are used to identify patterns of behavior, evaluate events that transpire in the scene, and encode and store observations. Generally, the perceptual memory 230 receives the output of the computer vision engine 135 (e.g., the context event stream). The episodic memory 235 stores data representing observed events with details related to a particular episode, e.g., information describing time and space details related to an event.”).
Regarding Claim 3: Seow discloses the client device is one of a personal computer, a laptop, a tablet, a Personal Data Assistant (PDA), a cell phone, and a smart phone (Refer to para [018]; “Other examples media include communications media through which information is conveyed to a computer, such as through a computer or telephone network, including wireless communications networks.”).
Regarding Claim 5: Seow discloses the user interface is further configured to generate a displayed timeline (Refer to para [035]; “the long-term memory 225 may store data generalizing events observed in the scene. To continue with the example of a vehicle parking, the long-term memory 225 may encode information capturing observations and generalizations learned by an analysis of the behavior of objects in the scene such as "vehicles in certain areas of the scene tend to be in motion," "vehicles tend to stop in certain areas of the scene," etc. Thus, the long-term memory 225 stores observations about what happens within a scene with much of the particular episodic details stripped away. In this way, when a new event occurs, memories from the episodic memory 235 and the long-term memory 225 may be used to relate and understand a current event, i.e., the new event may be compared with past experience, leading to both reinforcement, decay, and adjustments to the information stored in the long-term memory 225, over time. In a particular embodiment, the long-term memory 225 may be implemented as an ART network and a sparse-distributed memory data structure.”) within which at least one unusual motion search result appears as a rectangle  (Refer to para [030]; “estimator/identifier component 215 may receive the output of the tracker component 210 (and the BF/FG component 205) and identify a variety of kinematic and/or appearance features of a foreground object. Appearance features identified may include, but are not limited to, area derivative (i.e., a change in bounding box size of a tracked object), shadow (e.g., a percentage of the foreground object covered by shadow pixels), shininess (e.g., based on specular reflection of an object), internal energy (e.g., based on how different an object appears in consecutive frames as a result of translations and/or rotations), area (e.g., an area of an object, in pixels, divided by an area of its bounding box), entropy (e.g., based on the colorfulness of an object), gradient histogram (e.g., based on how horizontal/vertical an object or its edges are), color variation (e.g., based on the chromatic appearance of the object), and hue of the object”).
Regarding Claim 8: Seow discloses a plurality of cameras communicatively coupled to the storage device, the cameras being configured to capture the video recordings (Refer to para [031]; “Each element in the trajectory represents the kinematic data captured for that object at a particular point in time. Typically, a complete trajectory includes the kinematic data obtained when an object is first observed in a frame of video along with each successive observation of that object up to when it leaves the scene (or becomes stationary to the point of dissolving into the frame background). Accordingly, assuming computer vision engine 135 is operating at a rate of 5 Hz, a trajectory for an object is updated every 200 milliseconds, until complete.”).
Regarding Claim 9: Seow discloses the at least one portion of the one of the video recordings is an at least one video clip within which there is an unusual absence of motion (Refer to para [022]; “…in turn, the machine-learning engine 140 may be configured to evaluate, observe, learn and remember details regarding events (and types of events) that transpire within the scene over time.”).
Regarding Claim 10: Seow discloses the storage device is further configured to store, during operation of the video surveillance system, unusual motions metadata corresponding to video recordings (Refer to para [022]; “the computer vision engine 135 may be configured to analyze this raw information to identify active objects in the video stream, identify a variety of appearance and kinematic features used by a machine learning engine 140 to derive object classifications, derive a variety of metadata regarding the actions and interactions of such objects, and supply this information to the machine-learning engine 140. And in turn, the machine-learning engine 140 may be configured to evaluate, observe, learn and remember details regarding events (and types of events) that transpire within the scene over time.”).
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art either singly or in combination does not expressly disclose “… displayed filter options include one or more of a drop down filter option and a bar filter option. The prior art made of record also fails to disclose or teach …setting a rarity threshold, and a… displayed filter options corresponding to a minimum incident duration in seconds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190221090 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665